Case: 17-15192   Date Filed: 04/26/2019   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-15192
                        Non-Argument Calendar
                      ________________________

       D.C. Docket Nos. 0:16-cv-61354-DMM; 0:08-cr-60090-DMM-2



DEVON CHANCE,

                                                          Petitioner-Appellant,

                                 versus

UNITED STATES OF AMERICA,

                                                        Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (April 26, 2019)

Before WILLIAM PRYOR, GRANT, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 17-15192     Date Filed: 04/26/2019   Page: 2 of 6


      Devon Chance appeals from the district court’s denial of his authorized

successive 28 U.S.C. § 2255 motion to vacate his sentence. The district court

granted a certificate of appealability (“COA”) on one issue: whether 18 U.S.C.

§ 924(c)(3)(B) is unconstitutional in light of the Supreme Court’s decision in

Johnson v. United States, 576 U.S. ___, 135 S. Ct. 2551 (2015). Because this

question has been answered in the negative by this Court’s recent precedents, we

affirm.

      A federal jury found Chance guilty of six counts of Hobbs Act robbery, 18

U.S.C. § 1951(a); six counts of possession of a firearm during and in relation to a

crime of violence (predicated on the Hobbs Act robbery offenses), 18 U.S.C.

§ 924(c)(1); one count of conspiracy to commit Hobbs Act robbery, 18 U.S.C.

§ 1951(a); and one count of conspiracy to possess a firearm during and in relation

to a crime of violence (predicated on the conspiracy to commit Hobbs Act robbery

offense), 18 U.S.C. § 924(o). The district court sentenced Chance to a total of

1,794 months’ imprisonment, 60 months’ supervised release, and fines totaling

$1400. Chance’s convictions and sentence were affirmed on direct appeal, United

States v. Lewis, 433 F. App’x 844 (11th Cir. 2011) (unpublished), and the district

court subsequently denied his first § 2255 motion.

      In Johnson, the Supreme Court held that the definition of “violent felony” in

§ 924(e)(2)(B)(ii) of the Armed Career Criminal Act—commonly called the


                                          2
                Case: 17-15192        Date Filed: 04/26/2019       Page: 3 of 6


“residual clause”—was unconstitutionally vague. 135 S. Ct. at 2557. The

Supreme Court later held that Johnson announced a new substantive rule that

applies retroactively to cases on collateral review. Welch v. United States, 136 S.

Ct. 1257, 1264-65, 1268 (2016). More recently, in Sessions v. Dimaya, 584 U.S.

___, 138 S. Ct. 1204 (2018), the Court extended Johnson to invalidate the residual-

clause definition of “crime of violence” in 18 U.S.C. § 16(b), as incorporated into

the Immigration and Nationality Act.

       Relying on Johnson and Welch, Chance filed an application for leave to file

a second or successive § 2255 motion on the ground that the definition of “crime of

violence” in § 924(c)(3)’s residual clause1 had the same constitutional failings as

the ACCA’s residual clause, and that all seven of his convictions under

§§ 924(c)(1) and 924(o) were therefore invalid. We granted Chance leave to file a

second § 2255 motion on the limited issue of whether his conviction for conspiracy

to possess a firearm during and in relation to a crime of violence, predicated on

conspiracy to commit Hobbs Act robbery, was affected by Johnson.

       Once given leave to do so, Chance filed a second § 2255 motion in the district

court, arguing (as relevant here) that conspiracy to commit Hobbs Act robbery could


1
  Section 924(c)(3) defines a “crime of violence” as a felony offense that either “(A) has as an
element the use, attempted use, or threatened use of physical force against the person or property
of another” (the “elements clause”), or “(B) that by its nature, involves a substantial risk that
physical force against the person or property of another may be used in the course of committing
the offense” (the “residual clause”). 18 U.S.C. § 924(c)(3)(A)–(B); see Ovalles v. United States,
905 F.3d 1231, 1234 (11th Cir. 2018) (en banc).
                                                3
              Case: 17-15192     Date Filed: 04/26/2019    Page: 4 of 6


no longer serve as a predicate crime of violence for his § 924(o) conviction because

Johnson had rendered § 924(c)’s residual-clause definition of that term invalid, and

the offense did not otherwise meet the statutory definition of “crime of violence.”

Notably, Chance did not dispute that his conspiracy offense met the definition in the

residual clause; he argued only that the residual clause was constitutionally invalid.

      The district court, adopting in part the magistrate judge’s report and

recommendation, found that Johnson did not affect § 924(c)(3)’s residual clause,

based on our decision in Ovalles v. United States (“Ovalles I”), 861 F.3d 1257 (11th

Cir. 2017), vacated on reh’g en banc, 889 F.3d 1259 (11th Cir. 2018). The court

denied Chance’s § 2255 motion but granted him a COA, and Chance appealed.

      In reviewing the district court’s denial of a § 2255 motion to vacate, we

review the court’s legal conclusions de novo and its findings of fact for clear error.

Stoufflet v. United States, 757 F.3d 1236, 1239 (11th Cir. 2014). Although the

decisions on which we now rely were issued after the district court denied

Chance’s § 2255 motion, they support the court’s analysis and decision.

      While Chance’s appeal was pending, we held en banc in Ovalles v. United

States, 905 F.3d 1231 (11th Cir. 2018) (“Ovalles II”) that § 924(c)(3)’s residual

clause is not unconstitutionally vague under Johnson and Dimaya because, unlike

the similarly-worded residual clauses in the ACCA and § 16(b), § 924(c)(3)(B)

could be plausibly interpreted to incorporate an approach that “focuses . . . on the


                                          4
               Case: 17-15192     Date Filed: 04/26/2019    Page: 5 of 6


real-world facts of the defendant’s offense—i.e., how the defendant actually went

about committing the crime in question.” 905 F.3d at 1233, 1252. We pointed out

that the Supreme Court in both Johnson and Dimaya emphasized that there was no

basis to “doubt the constitutionality of laws that call for the application of a

qualitative standard such as ‘substantial risk’ to real-world conduct.” Id. at 1233–

34 (quoting Johnson, 135 S. Ct. at 2561 and Dimaya, 138 S. Ct. at 1214).

      Because Johnson and Dimaya did not affect § 924(c)(3)’s residual clause,

federal prisoners challenging their § 924(c) convictions and sentences in a second

or successive § 2255 motion cannot rely on those decisions to meet the

requirements of § 2255(h). In re Garrett, 908 F.3d 686, 688–89 (11th Cir. 2018)

(denying a federal prisoner’s successive § 2255 application and holding that

“neither Johnson nor Dimaya supplies any ‘rule of constitutional law’—‘new’ or

old, ‘retroactive’ or nonretroactive, ‘previously unavailable’ or otherwise—that

can support a vagueness-based challenge to the residual clause of section 924(c)”);

see United States v. St. Hubert, 909 F.3d 335, 346 (11th Cir. 2018) (holding that

three-judge orders ruling on successive § 2255 applications are “binding precedent

on all subsequent panels of this Court, including those reviewing direct appeals

and collateral attacks” (emphasis in the original)). And to the extent that Chance

might argue that the trial court erred in his case by applying a “categorical

approach” to § 924(c)(3)’s residual clause, rather than the conduct-based approach


                                           5
              Case: 17-15192     Date Filed: 04/26/2019   Page: 6 of 6


mandated by Ovalles II, such a claim would not meet the requirements of

§ 2255(h) either, because it is statutory rather than constitutional. See Solomon v.

United States, 911 F.3d 1356, 1361 (11th Cir. 2019); Garrett, 908 F.3d at 689.

      The failure to satisfy § 2255(h) is fatal to Chance’s authorized successive

§ 2255 motion. See Solomon, 911 F.3d at 1360–61; Randolph v. United States,

904 F.3d 962, 964–65 (11th Cir. 2018). The district court did not err in denying

the motion, and we therefore affirm.

      AFFIRMED.




                                          6